Citation Nr: 9913296	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-03 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1943 to February 1946.

In January 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's claim for service connection for bilateral hearing 
loss.  He timely appealed to the Board of Veterans' Appeals 
(Board).


FINDINGS OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran's current bilateral hearing loss disability 
is related to his active military service.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 
1 Vet. App. 78, 81 (1990).  The initial burden of showing 
that a claim is well 
grounded-if judged by a fair and impartial individual-
resides with the 
veteran; if it is determined that he has not satisfied his 
initial burden of submitting evidence sufficient to show that 
his claim is well grounded, then his appeal must 
be denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996);
Murphy, 1 Vet. App. at 81-81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.3.0(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997)

Although the veteran now alleges that he experienced ear 
problems in service, his service medical records do not 
include any reference whatsoever to ear problems or hearing 
loss.  There are no recorded complaints of ear or hearing 
problems, nor are there treatment notations for any ear of 
hearing problem during service.  The Board notes that the 
RO's attempts to obtain the sick call logs from the veteran's 
ship (at his representative's request) were unsuccessful; the 
National Personnel Records Center (NPRC) has indicated that 
they have no sick call records from his ship.  The Board 
acknowledges that these records are unavailable through no 
fault of the veteran.  It is significant, however, that in 
addition to the records noted above, the service medical 
records that are of record include the report of the 
veteran's separation physical examination from February 1946.  
Under the category of "defects noted" the only condition 
mentioned is "poor color perception."  As with the other 
service medical records, no complaints, findings, or 
diagnosis of hearing loss was then recorded.  Thus, even 
assuming, arguendo, that the veteran did experience some 
problems with his ears (to include some diminished hearing) 
in service, as he contends, the record does not establish the 
existence of any chronic hearing loss in service.

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the instant case, there is no objective evidence 
documenting any complaints or findings as regards hearing 
loss that until forty-seven years after service.  The first 
documented evidence of hearing loss by the veteran is a 
notation in his audiologist's report of a hearing aid 
purchase in June 1993.  The audiologist, Lawrence Mathieu, 
states in his treatment record that the veteran bought two 
hearing aids in June 1993, but that he returned the right one 
in July 1993.   

The audiology report includes an uninterpreted chart as to 
the pure tone thresholds elicited during that evaluation.  
However, the audiologist clearly reported that the veteran's 
speech discrimination scores were 60 percent in the left ear, 
and 84 percent in the right.  As these findings clearly meet 
the 38 C.F.R. § 3.385 criteria, the fact that the veteran has 
a current hearing loss disability is established.  However, 
there is absolutely no competent medical evidence of a nexus 
between such hearing loss and the veteran's service.  The 
audiologist did not link the veteran's hearing loss to his 
active military service, and there is also no indication that 
the veteran was treated for ear problems or hearing loss by 
any other audiologist or physician at any time since service.  
Inasmuch as there is no competent medical evidence of the 
required nexus, the claim is not plausible and, therefore, is 
not well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (citing Murphy, 1 Vet. App. at 81).

Although the veteran alleges that his bilateral hearing loss 
is the result of his service in the military, he does not 
have the medical expertise or training to give a competent 
opinion on the determinative issue of causation-to link his 
hearing loss to these factors.  Therefore, even if his 
assertions that he reported to sick-call for ear problems 
while in service are accepted as credible, his allegations as 
to a nexus between his military service and current hearing 
loss disability have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that evidence, and not just allegations must 
support a well-grounded claim. See Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on the 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
to inform him of the type of evidence that is necessary to 
make his claim well grounded and warrant full consideration 
on the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the VA has met its duty to inform him of the 
evidence necessary to support his claim.  See 38 U.S.C.A. 
§ 5103(a).

ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for bilateral hearing loss 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

